  Case 2:20-cr-00332-DAO Document 19 Filed 11/23/20 PageID.53 Page 1 of 2




James Lee, Bar No. 12153
Taylor C. Hartley, Bar No. 11397
LIBERTY LAW, PLLC
21 E. 100 N., Ste. 202
American Fork, UT 84003
Telephones: 801-709-6309 (office); 801-404-4987 (cell)
Facsimile: 801-228-2554
Email: taylor@utahlibertylaw.com
Attorneys for Defendant
________________________________________________________________________

                          IN THE UNITED STATES DISTRICT
                       DISTRICT OF UTAH, CENTRAL DIVISION


 STATE OF UTAH,
                                                    REQUEST FOR DISCOVERY
 Plaintiff,

 v.                                                    Case No.: 2:20−cr−00332

 PATIENCE O’DOWD, and GARY                           Judge: DAPHNE A. OBERG
 MILES,

 Defendants.


        Taylor C. Hartley, hereby, submits this Request for Discovery pursuant to Rule 16 of the

Federal Rules of Criminal Procedure, Brady v. Maryland, 373 U.S. 83 (1963), Giglio v. United

States, 405 U.S. 150 (1972), and the Jencks Act, as applicable.

 DATED this 20th day of November 2020.

                                                  LIBERTY LAW, PLLC

                                                  /s/ Taylor C. Hartley
                                                  TAYLOR C. HARTLEY
                                                  Attorney at Law
 Case 2:20-cr-00332-DAO Document 19 Filed 11/23/20 PageID.54 Page 2 of 2




                              CERTIFICATE OF SERVICE

     I certify that on the 20th day of November 2020, I caused a true and correct copy of the

REQUEST FOR DISCOVERY to be delivered as follows:

                                      Electronic    First Class    Email    Fax     Hand
                                      Filing        Mail                            Delivery
To: TRINA A. HIGGINS,
    ASSISTANT U.S.
    ATTORNEY
    trina.higgins@usdoj.gov

    LYNDA R. KRAUSE,
    ASSISTANT U.S.                         X                          X
    ATTORNEY
    lynda.krause@usdoj.gov

    GLEN PROCTOR
    glen.proctor@usdoj.gov



                                                   /s/ Taylor C. Hartley
                                                   TAYLOR C. HARTLEY
                                                   Attorney at Law
